DETAILED ACTION
	This action is a first action on the merits. The preliminary amendment filed on October 15, 2019 has been entered. Claims 1-25 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a CIP of application No.15/808,743, which is now U.S. Patent No. 10,900,304, filed on November 9, 2017, which claims foreign priority to Canadian Application No. CA3020846 filed October 15, 2018 and Canadian Application No. CA2982295 filed October 15, 2017.

Information Disclosure Statement
The information disclosure statement filed November 21, 2019 and May 19, 2020 have been considered by the Examiner.

Drawings
The drawings are objected to because Figures 17-21 are darkly shaded making it difficult to distinguish between numbered parts and would not be fit for reproduction.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inlet wall, the outlet walls, a transition between the inlet walls and the bore walls and a transition between the outlet walls and the bore walls must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10, 903,304. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5-6, and 8 are anticipated by claims 1-4 of U.S. Patent No. 10, 903,304.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerstetter, US 2015/0096809 (hereinafter Kerstetter) in view of Frosell et al., US 2013/0306318 (hereinafter Frosell).
Claim 14: Kerstetter discloses a flow diverter (flow diverter 2/2’) comprising: 
a body (body 13) defining a central bore (center bores 7/9)  having an opening at a first end of the body (openings created by ports 3), the body (13) further defining flow channels (angled portion of ports 3, Fig 1-2) angled relative to the central bore (7/9) and connecting the central bore to an exterior surface of the body (exterior surface of body 13), the body (13) defining flow paths (transitional wall portions connecting the ports 3 to the center bore 7/9 as indicated in annotated Figs 1-2, above) connecting the flow channels (3) to the central bore (7/9) (Fig 1-2, par [0033]-[0034]). 
Kerstetter fails to disclose the body defining fillets connecting the flow channels to the central bore and having a radius of curvature greater than one third of a diameter of a flow channel of the flow channels.
Frosell discloses a fluid discharge apparatus for use in a subterranean well. The apparatus includes fillets (curved surfaces 64 and 68, Fig 5) which directs fluid to flow more parallel to the abstract). The curved flow paths (52) can be formed directly in the housing sidewall (56) or an insert (54) containing the flow path could be used (Fig 3-5, par [0030]).  The curved flow paths 52 alter a direction of flow of the fluid 12, so that the fluid flows more longitudinally when it exits the flow paths (Fig 3, par [0031]). The curved flow path (52) includes fillets (curved surfaces 64 and 68) curved in the direction of flow and bounding the curved flow path (66).  The curved surfaces (64, 68) acting as transitional wall portions between the inlet of flow path (52) and the outlet of the flow path (52) (curved surfaces 64 and 68 curve increasingly in the longitudinal direction such that the fluid 12 will be induced (or transitioned) to flow more in a longitudinal direction, Fig 3, par [0038]-[0039], [0041]).  As shown in Figure 5, the radius of curvature of the curved surfaces (64, 68) is greater than one third the diameter of the curved flow path (52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the body of Kerstetter to define fillets with a radius of curvature greater than one third of a diameter of a flow channel of the flow channels connecting to the central bore as disclosed Frosell, as this modification would prevent cavitation within the flow channel and the central bore by altering a direction of flow of the fluid, such that the fluid flows more longitudinally when it exits the flow paths contribute to mitigating erosion of the central bore external at the location of discharge by reducing impingement of the fluid (Frosell, abstract, par [0002], [0031]).
Claim 15: Kerstetter, as modified by Frosell, discloses which the radius of curvature (Frosell, of surfaces 64, 68) is greater than one half of a diameter of the flow channel (Frosell, flow path 52) (the radius of the curved surfaces of surfaces 64, including 64a, and 68 is greater than half the a diameter of the flow channel 52, see Fig 5, par [0038]-[0042]).
Claim 16: Kerstetter, as modified by Frosell, is silent as to the radius of curvature is greater than three quarters of a diameter of the flow channel.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the radius of curvature to be greater than three quarters of a diameter of the flow channel, as selecting a given radius of curvature would have flown naturally to one of ordinary skill in the par [0038]-[0040]).
Claim 17: Kerstetter, as modified by Frosell, discloses the body (Kerstetter, 13) comprises a housing (body 13) defining a cavity (walls of center bore 7/9) extending from the opening (ports 3) and insert (Frosell, 54) within the cavity (Frosell, insert 54 extends into longitudinal flow path, see Fig 3, 5), the insert (Frosell, 54) defining the fillets (curved portions of the transitional wall portions connecting the ports 3 to the center bore 7/9 as indicated in annotated Figs 1-2, above)  and at least a portion of the central bore (7/9) adjacent to the fillets (annotated Figs 1-2, above, Fig 1-2, par [0033]-[0034]).
Claim 18:  Kerstetter, as modified by Frosell, discloses the housing (Kerstetter, body 13) is formed of a first material (Kerstetter, the body 13 is necessarily formed of a material) and the insert (Frosell, 54) is formed of a second material more abrasion resistant material than the first material (inserts 54 can be made of erosion resistant materials such as tungsten carbide, hardened steel, and ceramics in order to help mitigate erosion due to fluid impingement on the structure (par [0008], [0030] [0037]). 
Kerstetter, as modified by Frosell, is silent as to the second material being more abrasion resistant than the first material.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the insert of Frosell, to be formed from a second material more abrasion resistant than the first material, as this modification would have provided the insert with a material of high erosion resistance thereby helping to minimize the erosion on the insert due to fluid impingement (Frosell, par [0008], [0037]).
Claim 19:  Kerstetter, as modified by Frosell, discloses a first connector at the first end (Kerstetter, box end 14) configured to connect the flow diverter (Kerstetter, 2/2’) to a bearing section of a drilling motor (Kerstetter, upper bearing housing 8, lower bearing housing 26, upper and lower radial bearing 16, 18)  and a second connector (Kerstetter, flow diverter box 14) at a second end opposite to the first end (Kerstetter, see Fig 1-2) configured to connect the flow diverter (2/2’) to a coupling for connecting to a transmission (Kerstetter, flow diverter 2/2’ connected to the rotor of the mud motor through a transmission via an upper box 5, par [0004]
Claim 20:  Kerstetter, as modified by Frosell, discloses a first connector (upper box 5) at the first end configured to connect the flow diverter to a transmission of a drilling motor (Kerstetter, flow diverter 2/2’ connected to the rotor of the mud motor through a transmission via an upper box 5, par [0004]) and a second connector (box end 14) at a second end opposite to the first end (Kerstetter, see Fig 1-2) configured to connect the flow diverter (2/2’) to a coupling for connecting to a through bore power section rotor of the drilling motor (Kerstetter, mandrel 4 connects a frill bit through an output shaft 6 and bit box 24, par [0004]).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frosell in view of Kerstetter.
Claim 21: Frosell discloses an insert for use in a flow diverter (fluid discharge apparatus, 10), the insert defining a central bore (along central axis 62) and having curved portions (curved surfaces 64, 68) adjacent to the central bore (62) (see Fig 5) configured to, when the insert (54) is inserted in the apparatus, form fillets (curved surfaces 64, 68 form fillets) connecting the central bore (along axis 62) to a longitudinal flow channel (see Fig 5), the flow channels being angled relative to the central bore (see Fig 5) and connecting the central bore (along axis 62) to an exterior surface of the flow diverter (10) when the insert (54) is insert into the flow diverter (10).
Frosell fails to disclose the flow diverter for use in a downhole motor and the flow channel is defined by the flow diverter.
Kerstetter discloses a flow diverter (flow diverter 2/2’) for use in a downhole mud motor.  The flow diverter (2/2’) has a flow channel (central bore 9) defined by the flow diverter (body 13 defines central bore 9). Flow channel (9) is angled relative to the central bores of ports 3 (Fig 3) (Fig 1-2, par [0033]-[0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to provide an insert as disclosed by Frosell in the flow diverter of Kerstetter such that the insert forms the central bore of flow ports (3) of the flow diverter, including fillets for connecting the central bores of the flow ports (3) to flow channel (9) and to the exterior surface (42) when the insert is inserted in the flow diverter. This modification would prevent cavitation within the flow channel and the central bores by abstract, par [0002], [0031, [0041]).
Claim 22:  Kerstetter, as modified by Frosell, discloses inlet wall portions (Kerstetter, walls defining flow diverter ports 3) extending fully around each of the flow channels (Kerstetter, flow diverter ports extend around the wall defining the central bore 7, see Fig 1-2).

Allowable Subject Matter
Claim 1-13 are free from the art.

Claim 25 is allowed.

Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 23, and 25 contain allowable subject matter over the closest prior art “herein Kerstetter, US 2015/9096809 (hereinafter Kerstetter)” and “herein Frosell, US 2013/0306318 (hereinafter Frosell)”, for the following reasons:

Kerstetter discloses a combination flow diverter including flow channel walls defining a flow channel, inlet walls defining an inlet to the flow channel, and transitional wall portions forming a transition between the inlet walls and the flow channel walls. The flow diverter directing inlet fluid flow into the flow channel at a flow rate via the inlet and directing downstream flow at a downstream flow rate in a downstream direction with the flow channel. Kerstetter does not disclose transitional wall portions at least in the downstream direction from the inlet, the transitional wall portions forming a transition curved in a direction of flow between the inlet walls and the flow channel walls, the transitional wall portions being 

Frosell discloses a fluid discharge apparatus for use in a subterranean well. The apparatus includes curved flow paths in the form of inserts. The curved surfaces act as transitional wall portions between the inlet of the flow path and the outlet of the flow path in order to alter the direction of fluid flow so that the fluid flows more longitudinally when it exits the flow paths. Frosell does not disclose the transitional wall portions being configured to be sufficiently smooth and the curve in the direction of flow to have sufficient radius of curvature to prevent cavitation within the flow channel at the transitional wall portions and immediately downstream of the transitional wall portions as the reduced flow area of insert 54 causes an increase in flow velocity as the fluid 12 exits at outlet 66, thereby enhancing the Coanda effect, whereby a fluid tends to flow along a surface bounding its flow and that such an increase in velocity would increase the propensity for cavitation.

Kerstetter, as modified by Frosell, fails to suggest alone or in combination the limitations of “the transitional wall portions being configured to be sufficiently smooth and the curve in the direction of flow to have sufficient radius of curvature to prevent cavitation within the flow channel at the transitional wall portions and immediately downstream of the transitional wall portions” as recited in claims 1 and 25, “the inlet wall portions converge to a point upstream of the central bore to form a pyramid-shaped tip” as recited in claim 23. 

Conclusion
Claims 1-20 and 21-22 are rejected. Claims 23-24 are objected to. Claim 25 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676